DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 22-25, 27-32, 39, and 40 are pending in the application.
Applicant’s claim listing filed on July 30, 2021 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on July 30, 2021, is acknowledged.
Applicant’s remarks filed on July 30, 2021 in response to the non-final rejection mailed on April 30, 2021 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Specification/Informalities
The objection to the substitute specification filed on December 27, 2019 is withdrawn in view of the applicant’s instant amendment to the specification. 

Claim Rejections - 35 USC § 103
Claims 22-25, 27-32, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brige et al. (WO 2012/152823 A1; cited on the IDS filed on March 2, 2018; hereafter “Brige”) in view of Lange et al. (J. Immun. Methods 255:103-114, 2001; cited on Form PTO-892 mailed on April 30, 2021; hereafter “Lange”) and . 
Claims 22-25, 27-31, and 39 are drawn to or recite a nucleic acid construct encoding a fusion of a signal peptide and a heterologous protein of interest (POI), wherein the signal peptide consists of the amino acid sequence SEQ ID NO:2;
wherein the heterologous POI comprises one or more immunoglobulin variable domains, or one or more immunoglobulin single variable domains, and wherein the heterologous POI is not a nanobody;
wherein the signal peptide is fused directly to the N-terminal amino acid residue of the heterologous POI, the N-terminal amino acid sequence of the POI is heterologous to the signal peptide, the N-terminal amino acid of the heterologous POI is not alanine, and the amino acid sequence of the fusion of the signal peptide and the heterologous POI does not comprise the signal peptidase cleavage site identified as SEQ ID NO: 6; and
wherein the fusion of the signal peptide and the heterologous POI is cleaved between the C-terminal amino acid of the signal peptide and the N-terminal amino acid of the heterologous POI when expressed in a Pichia pastoris host cell.
Claims 32 and 40 are drawn to a method for the expression of a heterologous protein of interest (POI) comprising one or more immunoglobulin single variable domains, said method comprising the steps of:
a) introducing into a host cell a vector comprising a nucleic acid construct encoding a fusion of a signal peptide and the heterologous protein of interest (POI),
wherein the signal peptide consists of the amino acid sequence SEQ ID NO:2;

wherein the fusion of the signal peptide and the heterologous POI is cleaved between the C-terminal amino acid of the signal peptide and the N-terminal amino acid of the heterologous POI when expressed in a Pichia pastoris host cell; and wherein the heterologous POI is not a nanobody;
b)    cultivating the host cell in a culture medium under conditions that are such that said host cell expresses the secreted polypeptide; and
c)    isolating and/or purifying the secreted polypeptide from the culture medium.
Regarding claims 22-25, 27, and 39, the reference of Brige generally discloses a nucleic acid encoding a secretion signal fused to a polypeptide of invention (e.g., p. 26, lines 16-18) and discloses the “polypeptide of the invention” comprises one or more immunoglobulin variable domains (paragraph bridging pp. 3 and 4). More specifically, Brige discloses a Pichia pastoris secretion signal sequence consisting of the amino acid sequence of SEQ ID NO: 29 (p. 9, lines 26 and 27; p. 19, lines 5-11; p. 37, Table 4). Brige describes SEQ ID NO: 29 as being the part of a P. pastoris signal peptide that is upstream of the predicted signal peptidase cleavage site (p. 36, lines 9-13). Brige’s SEQ ID NO: 29 is the same as SEQ ID NO: 2 of this application. Brige discloses a polynucleotide encoding a fusion of SEQ ID NO: 29 at the N-terminus of Nanobody B, P. pastoris strain X33 with the resulting expression vector (p. 36, lines 12-14). Brige discloses an expression vector with a promoter (p. 28, line 21 to p. 29, line 1). 
Regarding direct fusion of the signal sequence to the POI, Brige acknowledges the problem of immunoglobulin domains expressed using the native Saccharomcyes cerevisiae aMF resulted in a fraction of immunoglobulin single variable domains comprising N-terminal extensions of amino acid residues derived from the aMF secretion signal sequence (p. 2, lines 9-12 and p. 3, lines 23-26). Brige discloses the present invention provides secreted immunoglobulin domains that “overcome this unexpected problem” (p. 3, lines 27-29; Example 3 beginning at p. 34). Brige discloses that the formation of incompletely processed product-related variant can be avoided during the production of Nanobody A (SEQ ID NO: 47) by using Pichia pastoris secretion signal sequences (p. 38, lines 6-7) and claim 15 recites SEQ ID NO: 29 as a signal sequence for expression of an immunoglobulin single variable domain results in less than about 5% of the secreted polypeptides containing N-terminal extensions derived from the signal sequence.
Regarding claims 28-32 and 40, in addition to the disclosures set forth above, Brige discloses a method for producing a polypeptide comprising one or more immunoglobulin single variable domains by cultivating the host cell, maintaining the host cell to express the polypeptide, and purifying the polypeptide from the medium (p. 21, lines 22-30). 
The differences between Brige and the claimed are:

2) Brige does not explicitly disclose the signal peptide is fused directly to the N-terminal amino acid residue of the heterologous POI. 
The reference of Lange teaches expression of a recombinant Fab fragment using P. pastoris by co-expressing a heavy chain and a light chain (p. 108, Figure 2), each of which is interpreted as being encompassed by a POI comprising one or more immunoglobulin variable domains or one or more immunoglobulin single variable domains in claim 22 or a heterologous POI comprising one or more immunoglobulin single variable domains in claim 32. Lange teaches each of the heavy chain and light chain is expressed as a fusion with an aMF (referred to by Lange as “α-factor”) fused directly to each of the heavy chain and the light chain (p. 108, Figure 2). Given that aMF is fused directly to the heavy chain in Lange’s expression constructs, the C-terminal sequence of aMF is KREAEA (Brige at p. 2, lines 22-25), Lange’s Fab-5 primer overlaps aMF and the heavy chain (p. 108, Figure 2), and the translated amino acid sequence of Lange’s Fab-5 primer is KREAEAEVKLQQ, one would have recognized that the N-terminal amino acid of Lange’s heavy chain is glutamate.   
The reference of Callewart teaches signal sequence Pipas_chr3_0076, which comprises SEQ ID NO: 29 of Brige, and teaches the signal peptidase cleavage site is immediately after the C-terminal amino acid of SEQ ID NO: 29 of Brige (Figure 7).    
S. cerevisiae aMF signal sequence. One would have been motivated to substitute the S. cerevisiae aMF signal sequence with the signal sequence of Brige and Callewart because Lange taught using a S. cerevisiae aMF signal sequence; Brige acknowledges problems associated with using the S. cerevisiae aMF signal sequence and taught a P. pastoris secretion signal sequence – including SEQ ID NO: 29 – can overcome these problems; and Brige and Callewart each taught the same P. pastoris secretion signal sequence. One would have had a reasonable expectation of success to express the heavy and light chains of Lange using the signal sequence of Brige and Callewart rather than the S. cerevisiae aMF signal sequence because Brige taught using a P. pastoris secretion signal sequence – including SEQ ID NO: 29 – rather than a S. cerevisiae aMF signal sequence; Brige and Callewart each taught the same P. pastoris secretion signal sequence; and Callewart taught signal peptidase cleavage at the C-terminal end of the signal sequence of SEQ ID NO: 29. Therefore, the invention of claims 22-25, 27-32, 39, and 40 would have been obvious to one of ordinary skill in the art at the time of the invention. 

RESPONSE TO REMARKS: The applicant’s argument i) is that one of ordinary skill in the art would not have selected SEQ ID NO: 29 from among the signal sequences disclosed in Brige. The applicant argues that Brige does not select this sequence and rather selects SEQ ID NO: 17 and 38 for further analysis. According to 
The applicant’s argument is not found persuasive. According to MPEP 2143, an exemplary rationale to support a conclusion of obviousness includes simple substitution of one known element for another to obtain predictable results and according to the guidance provided by MPEP 2143.I.B, there is no requirement for an explicitly stated prior art-based motivation to select the signal sequence of SEQ ID NO: 29 over others. To the contrary, Example 8 of MPEP 2143.I.B acknowledges that such a teaching is not required. Rather, an expectation of similar properties in light of the prior art can be sufficient, even in the absence of an explicitly stated prior art-based motivation.
Further according to MPEP 2143, an exemplary rationale to support a conclusion of obviousness includes “obvious to try”, which is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. According to the guidance provided by MPEP 2143.I.E, the Office must articulate (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. In this case, the prior art acknowledges problems associated with using S. cerevisiae aMF signal sequence; the prior art taught a finite number of P. pastoris secretion signal sequences – including SEQ ID NO: 29 of Brige – that can overcome these problems; and the prior art provides some degree of predictability that the signal peptide is cleaved at the C-terminal end. 
There is no dispute that out of the disclosed P. pastoris signal sequences, Brige discloses SEQ ID NO: 17 and 38 as preferred alternatives for expression of Nanobody B because these signal sequences showed the highest expression of Nanobody B. However, according to MPEP 2143.01.I, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention and a motivation to combine need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. While the secretion signal sequence of SEQ ID NO: 29 did not increase expression relative to S. cerevisiae aMF signal sequence, the point of Brige is not to increase expression of secreted proteins. Rather, the point of Brige is to solve the problem of N-terminal extensions to a POI from a native S. cerevisiae aMF signal sequence and contrary to the applicant’s position, one would have recognized that Brige is clearly disclosing the desirability of signal sequences native to P. pastoris – including SEQ ID NO: 29 – in place of the native S. cerevisiae aMF signal sequence as a solution to this problem.
The applicant further argues Lange does not provide a reason to select SEQ ID NO: 29 in Brige. The applicant argues that Lange discloses use of a S. cerevisiae aMF signal sequence and provides no information on the cleavage of the signal peptides, so one could not have derived from Lange whether the N-terminus of a secreted protein 
The applicant argues that since Brige discloses replacing aMF with a signal sequence of Table 4, Brige actually teaches away from its combination with Lange. According to the applicant, at the very least, one reading Brige and understanding the deficiencies of the aMF signal peptide for Brige's purpose would not have looked to Lange's disclosure of proteins fused to the aMF signal peptide.
The applicant’s argument is not found persuasive. Lange discloses the use of aMF as a signal sequence for expressing a heavy chain and a light chain in P. pastoris. Brige acknowledges problems associated with using the S. cerevisiae aMF signal sequence for expression of proteins in P. pastoris, which can be overcome by instead using a P. pastoris secretion signal sequence – including SEQ ID NO: 29. As such, one would have been motivated to express the heavy and light chains of Lange using the signal sequence of SEQ ID NO: 29 of Brige rather than the S. cerevisiae aMF signal sequence.
The applicant further argues Callewaert would not have led one to select SEQ ID NO:29. The applicant argues that sequence Pipas_chr3_ 0076 of Callewaert contains the cleavage site VSA-AP, with the N-terminal residue of the protein to be secreted an alanine, the opposite of what is claimed. The applicant argues that this cleavage site in Callewaert is SEQ ID NO: 6 and is disclosed in the instant specification as being a previously known cleavage site that would lead to an extra alanine residue on the N-terminus of the secreted protein following cleavage. The applicant argues the instant 
The applicant’s argument is not found persuasive. There is nothing in Brige that requires an alanine at the N-terminus of a protein of interest when fused to SEQ ID NO: 29. Rather, one reading Brige would recognize that a protein of interest fused to SEQ ID NO: 29 can have an amino acid other than alanine at the N-terminus. For example, Brige discloses a fusion of SEQ ID NO: 29 at the N-terminus of Nanobody B, which Nanobody B has a glutamate as the N-terminal amino acid (p. 36, lines 12-14; sequence bridging pp. 32-33) and, as described above, Lange’s heavy chain also has glutamate as the N-terminal amino acid. Moreover, one reading Brige would also recognize that Brige’s teaching of the use of SEQ ID NO: 29 as a signal sequence is to reduce or eliminate N-terminal extensions and claim 15 of Brige recites signal sequences including SEQ ID NO: 29 for expression of an immunoglobulin single variable domain results in less than about 5% of the secreted polypeptides containing N-terminal extensions derived from the signal sequence. As such, at the time of the invention one would have reasonably expected cleavage between the C-terminal amino acid of the signal peptide of SEQ ID NO: 29 and the N-terminal amino acid of at least the heavy chain of Lange. 

The applicant’s argument is not found persuasive. According to MPEP 2143.I.B, a “simple substitution” rationale requires articulation of (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There is no requirement for a “lead compound” analysis or an explicitly stated prior art-based motivation to support a “simple substitution” rationale. Rather, 
The applicant further argues that it is unclear as to what type of simple substitution the Office is applying. According to the applicant, if the “simple substitution” rationale is substituting one type of signal peptide disclosed in Brige with SEQ ID NO: 29, this would not be a "simple substitution" under the law. The applicant argues that to show a simple substitution, MPEP 2143.1.B states that the Office must articulate: "(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable." The applicant argues that one would not have found the substitution of aMF with SEQ ID NO: 29 to have been predictable, which, according to the applicant is supported by Example 4 of Brige, in which only two out of the 37 signal sequences tested provided better expression level. The applicant argues that the amount of experimentation undertaken by Brige demonstrates that the signal peptide sequences were not simple substitutions for one another.
The applicant’s argument is not found persuasive. As described in the previous Office action and restated above, the “simple substitution” rationale is expressing the heavy and light chains of Lange using the signal sequence of Brige rather than the S. cerevisiae aMF signal sequence. There is no dispute that out of the disclosed P. pastoris signal sequences, Brige may disclose SEQ ID NO: 17 and 38 as preferred alternatives because these signal sequences showed the highest expression of Nanobody B. However, according to MPEP 2143.01.I, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention and a motivation to combine need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. While the secretion signal sequence of SEQ ID NO: 29 did not increase expression of Nanobody B relative to S. cerevisiae aMF signal sequence, the point of Brige is not to increase expression of secreted proteins. Rather, the point of Brige is to solve the problem of N-terminal extensions to a POI from a native S. cerevisiae aMF signal sequence and contrary to the applicant’s position, one would have recognized that Brige is clearly disclosing the desirability of signal sequences native to P. pastoris – including SEQ ID NO: 29 – in place of the S. cerevisiae aMF signal sequence as a solution to this problem.
Regarding an “obvious to try” rationale, the applicant argues that Example 4 of MPEP 2143.I.E discusses the need to apply the lead compound analysis in selecting a compound to modify from a long list in the art. The applicant argues that the present obviousness rejection is analogous to that in Takeda, as Brige does not select SEQ ID NO: 29 for further experiments as it did not provide the desired protein expression.
The applicant’s argument is not found persuasive. According to MPEP 2143.I.E, an “obvious to try” rationale requires articulation of (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There is no apparent requirement for a “lead compound” analysis to support an “obvious to try” rationale. In this case, the prior art reference of Brige acknowledges problems associated with using the S. cerevisiae aMF signal sequence, taught a finite number of P. pastoris secretion signal sequences – including SEQ ID NO: 29 of Brige – that can overcome these problems, and provides some degree of predictability that the signal peptide is cleaved at the C-terminal end. 
As previously noted, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention and a motivation to combine need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. While the secretion signal sequence of SEQ ID NO: 29 did not increase expression of Nanobody B relative to S. cerevisiae aMF signal sequence, the point of Brige is not to increase expression of secreted proteins. Rather, the point of Brige is to solve the problem of N-terminal extensions to a POI from a native S. cerevisiae aMF signal sequence and contrary to the applicant’s position, one would have recognized that Brige is clearly disclosing the desirability of signal sequences native to P. pastoris – including SEQ ID NO: 29 – in place of the native S. cerevisiae 
The applicant’s argument iii) is that because Brige did not select SEQ ID NO: 29 for further experimentation, protein expression was an important factor. According to the applicant, expression of Nanobody B was of utmost importance to Brige, as demonstrated by the fact that Brige uses expression, not cleavage, as the factor for selecting SEQ ID NOs: 17 and 38 for further experimentation from all of the sequences listed in Table 4. The applicant points to Example 3 as allegedly further supporting the argument that Brige considered expression as an important factor. The applicant argues that Brige was therefore trying to balance both signal peptide cleavage and protein expression levels and as demonstrated by Brige's own process in Example 4, expression levels were the first factor considered. According to the applicant, one reading Brige as a whole would not have had a reason to select SEQ ID NO: 29 and that without a reason to select SEQ ID NO: 29 from among the signal sequences disclosed by Brige, obviousness cannot be established. 
The applicant’s argument is not found persuasive. First, it is noted that the rationales used to support the obviousness rejection do not require an explicitly stated prior art-based motivation to select SEQ ID NO: 29 over the other disclosed signal sequences. 
Second, Brige was not so concerned with expression level. There is no dispute that Brige was concerned with expression of a recombinant protein using the disclosed signal sequences – in the absence of an expressed recombinant protein, one would recognize that the signal sequence could not be used for secretory expression of a S. cerevisiae aMF signal sequence and discloses using signal sequences native to P. pastoris – including SEQ ID NO: 29 – in place of the S. cerevisiae aMF signal sequence as a solution to this problem. That Brige was not so concerned with expression level is supported by Brige’s explicit disclosure to replace the native aMF signal sequence with any of the P. pastoris signal sequences – including SEQ ID NO: 29 – even though only two of the P. pastoris signal sequences increased expression of Nanobody B relative to S. cerevisiae aMF signal sequence. Further, Brige explicitly discloses replacing the native aMF signal sequence with the modified aMF signal sequences, even though the expression level of the native aMF signal sequence was higher than the expression level of all of the modified aMF signal sequences (Table 3). 
The applicant’s argument iv) is that the expression levels determined by Applicant were unexpected. The applicant argues that, based on the teachings of Brige, one could not have determined that signal peptides such as those recited in the claims would have had increased levels of expression compared to proteins comprising the known cleavage site from Callewaert. The applicant argues that the Examples in the instant specification show that sequences not having an alanine at the N-terminus of the protein, such as EpxL-A in the examples, unexpectedly had higher levels of expression and secretion than sequences having an alanine at the N-terminus. The applicant argues that surprisingly, along with the increased expression, the sequences not having an alanine at the N-terminus of the protein also were correctly cleaved compared to sequences having the cleavage site of SEQ ID NO: 6, citing to Example 10. According 
The applicant’s argument is not found persuasive. According to MPEP 716.02(b), the burden is on the applicant to establish an unexpected result. The applicant cites to Example 10 to support an unexpected result, however, Example 10 of the instant specification is directed to a comparison of expression levels using the signal sequences of EpxL-KR (SEQ ID NO: 10 of this application), EPxL-AA (SEQ ID NO: 21 of this application), and EPxL-A (SEQ ID NO: 3 of this application), none of which are recited in the instant claims. As such, Example 10 does not establish an unexpected result. 
Also, according to MPEP 716.02(d), unexpected results must be commensurate in scope with the claimed invention. The result of Example 10 is based on (in relevant part) secretion levels of HyHEL light chain and HyHEL heavy chain. However, the secretion capacity for a signal sequence varies with each recombinant protein and is screened empirically (see, e.g., Kottmeier et al., Appl. MIcrobiol. Biotechnol 91:133-141, 2011, particularly p. 140, column 1, top; cited on the IDS filed on March 2, 2018) and there is no evidence of record that the applicant’s result would be expected to extend to other heterologous POIs comprising one or more immunoglobulin variable domains, or one or more immunoglobulin single variable domains, and that are not nanobodies as recited in the claims. As such, the applicant’s result is not considered to be commensurate in scope with the claimed invention and does not rebut a prima facie case of obviousness. 

The applicant’s argument is not found persuasive. According to MPEP 2143.02.II, while obviousness requires at least some degree of predictability, obviousness does not require absolute predictability. The point of Brige is to overcome the problem of N-terminal extensions due to improper processing of a secretion signal sequence and to achieve cleavage exactly between the C-terminus of the signal peptide and the N-terminus of a protein of interest. According to Brige, this can be achieved by the use of the disclosed Pichia pastoris secretion signal sequences. There is nothing in the cited prior art to suggest that cleavage would not occur exactly between the C-terminus of the signal peptide of SEQ ID NO: 29 and the N-terminus of a protein of interest, e.g., the heavy chain of Lange. If the applicant requires more to support a reasonable expectation of success, it is noted that Brige expressly discloses “…wherein less than about 5% of the secreted polypeptide isolated and/or purified in step b) contains N-terminal extensions of amino acid residues derived from the secretion signal 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious. 

Conclusion
Status of the claims:
Claims 22-25, 27-32, 39, and 40 are pending.
Claims 22-25, 27-32, 39, and 40 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656